Citation Nr: 1704613	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-02 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for obstructive airway disease, also claimed as pulmonary condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a an August 2007 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for obstructive airway disease, also claimed as pulmonary condition.

The Board previously remanded this matter in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, it finds that further development is necessary prior to adjudication of the claim on appeal.

Pursuant to the Board's September 2011 remand, a VA examiner opined in February 2015 that the Veteran's pulmonary disorder did not arise during and is not otherwise directly related to service because there was no evidence of a pulmonary condition while on active service in the service treatment records.  The examiner further opined that the Veteran's pulmonary disorder is "not pathophysiologically related to" his service-connected chronic rhinitis.  No rationale in support of that conclusion.   The examiner also failed to specifically address the aggravation question.  See El Amin v. Shinseki, 26 Vet. App. 136, 140   (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Therefore, an addendum is necessary. 

It also appears that there may be outstanding service treatment records.  The Veteran reported in a June 2008 statement that he was hospitalized during service at Rodriguez Hospital at Fort Buchanan in Puerto Rico in 1965 for "double pneumonia," to which he attributes his current pulmonary problems.  However, no such hospital records have been associated with the record, nor does it appear they have been requested.  Such should be accomplished on remand. 

Finally, on remand, outstanding treatment records should be obtained.  The record shows that the Veteran has received ongoing private treatment for his pulmonary problems, including from Dr. R.E.F., since as early as 2004 and as recent as April 2010.  However, essentially no treatment records from the Veteran's primary treating pulmonologist have been associated with the record.  In this regard, in December 2014 correspondence, the AOJ requested that the Veteran complete an authorization for the release of those records; however, the Veteran did not respond.  The Veteran should again be provided an authorization for the release of relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources any outstanding service treatment records, to include any treatment or hospital records from Rodriguez Army Medical Clinic at Fort Buchanan, Puerto Rico, from 1965.

2.  After obtaining an appropriate release of information from the Veteran, obtain all treatment records from Dr. R.E.F., and any other source of private treatment identified by the Veteran, for treatment of the Veteran's obstructive airway disease, claimed as a pulmonary condition, if any, and associate those records with the claims folder.

3.  Obtain VA treatment records since February 2016.

4.  Then, send the claims file to a VA pulmonologist for review.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the pulmonologist should respond to the following: 

(a)  State whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed obstructive airway disease, claimed as a pulmonary condition, had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  Please explain why or why not.

(b)  If it is determined that a diagnosed pulmonary disorder did not have its onset during the Veteran's active service or is not otherwise related to his time in service, state whether it is at least as likely as not (a 50 percent probability or greater) the pulmonary disorder was caused by his service-connected allergic rhinitis.  Please explain why or why not.

(c)  If the Veteran's pulmonary disorder was not caused by his allergic rhinitis, please state whether it is at least as likely as not (a 50 percent probability or greater) that it has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by the Veteran's service-connected allergic rhinitis.  

The pulmonologist should explain the medical basis for any conclusion reached.  If any opinion cannot be rendered without resorting to speculation, the pulmonologist should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

